SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940; and in connection with such notification of registration submits the following information: Name:Man Long Short Fund Address of Principal Business Office: 123 N. Wacker Drive 28th Floor Chicago, Illinois 60606 Telephone Number:312-881-6500 Name and address of agent for service of process: Kirsten Ganschow Man Long Short Fund 123 N. Wacker Drive 28th Floor Chicago, Illinois 60606 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:YES [X]NO [ ] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of Chicago and the State of Illinois on the 18th of June, 2010. MAN LONG SHORT FUND By: /s/ Kirsten Ganschow Kirsten Ganschow Organizing Trustee Attest: /s/ Orly Lax Orly Lax Organizing Trustee
